Citation Nr: 0817816	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a urinary tract 
condition.

3.  Entitlement to service connection for a groin condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a right leg 
condition.

6.  Entitlement to service connection for tinea versicolor.

7.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a nervous disorder.

10.  Entitlement to service connection for gastroenteritis.

11.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

The Board notes that notice of the October 2001 rating 
decision was sent to the incorrect address even though VA had 
been informed of the veteran's correct address in January 
2001.  Once the veteran received actual notice of the October 
2001 rating decision he submitted a notice of disagreement 
within a year of the notice.  He also submitted a timely 
substantive appeal after issuance of the October 2005 
statement of the case.  Accordingly, the veteran's claims are 
now properly in appellate status before the Board.

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Chest pain during service was found to be of noncardiac 
etiology and the veteran does not have a current heart 
condition that is related to service.

2.  The veteran does not have a current urinary tract 
condition that is related to service.

3.  The veteran does not have a current groin condition that 
is related to service.

4.  The veteran's current right knee disability developed 
many years after discharge from service and is unrelated to 
his service.

5.  The veteran does not have a current right leg disability 
that is related to his service. 

6.  Tinea versicolor was shown on entry to service and was 
aggravated by service.

7.  Pseudofolliculitis barbae was incurred during service.

8.  The veteran does not currently have hearing loss, as 
defined by VA, in either ear. 

9.  The veteran does not have a current nervous disorder that 
is related to service.

10.  The veteran does not have a current gastroenteritis 
disorder that is related to service.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A urinary tract condition was not incurred in or as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131;  38 C.F.R. § 3.303.

3.  A right groin condition was not incurred in or as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

4.  A right knee condition was not incurred in or as a result 
of the veteran's active service, and may not be presumed to 
be so incurred.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  A right leg condition was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

6.  Tinea versicolor was aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306 (2007).

7.  Psuedofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. §§ 1110, 1131;  
38 C.F.R. §§ 3.303, 3.385 (2007).

9.  A nervous disorder was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

10.  A gastroenteritis disorder was not incurred in or as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.

Heart Condition

The veteran's service medical records do indicate complaints 
of chest pain and the possibility that the veteran had a 
subendocardial myocardial infarction.  However, after 
extensive testing it was determined that the veteran's chest 
pain was of noncardiac origin.  The veteran's September 1975 
discharge examination report notes that the veteran had been 
seen by a cardiologist and that he had had a catheterization 
at Walter Reed Army Hospital, but that he had no disability.

An August 1983 VA hospital discharge summary notes that the 
veteran had had hypertension for four years.

In November 1998 the veteran reported crushing chest pain 
which had occurred three weeks previously.  The assessment 
was rule out coronary artery disease.  

On VA cardiac examination in July 2001, chest X-ray and EKG 
were normal.  Stress test revealed 11.4 Mets.  The diagnoses 
included history of angina, hypertension, and hyperlipidemia.   

While the veteran's believes that he has a current heart 
condition that began in service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. pp. 492, 494-95 (1992).  The 
service medical records clearly show that the veteran's chest 
pain in service was noncardiac in origin.  While the 
veteran's currently has hypertension and has been noted to 
have angina, these disabilities were not noted until several 
years after discharge from service and there is no medical 
evidence linking any current heart condition to service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and service connection for a heart condition 
is not warranted.
 
Urinary Tract Condition

The veteran's service medical records, including the November 
1975 discharge examination report, do not show that the 
veteran had any urinary tract condition during service.  

An October 1984 VA hospital discharge report indicates that 
during his hospitalization the veteran complained of burning 
on urination.  Testing was negative and no diagnosis was made 
related to the urinary complaint.

VA outpatient records dated from October to December 1998 
reveal complaints of difficulty urinating and a diagnosis of 
chronic prostatitis.

A July 2001 VA genitourinary examination notes that the 
veteran reported that he had possible prostatitis in November 
1999.  The VA examiner noted that urine studies appeared to 
be normal.  The VA examiner did not find the veteran to have 
any urinary tract condition and noted "resolved 
prostatitis." 

The medical evidence fails to show that the veteran has any 
current urinary tract condition that is related to service.  
While the records do indicate that the veteran had some 
urinary symptoms in 1984 and in 1998, these symptoms first 
occurred many years after discharge from service and they 
have not been related to the veteran's service.  Furthermore, 
there is no evidence indicating that the veteran currently 
has any urinary tract disability.  In the absence of current 
demonstration of a urinary tract disability there exists no 
basis for a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Since the preponderance of the evidence is against his claim, 
service connection for a urinary tract condition is not 
warranted.

Groin Condition

The veteran's service medical records indicate that in 
October 1973 the veteran complained of a two week history of 
cramping pain in the lower abdominal region and bilateral 
inguinal region when he engaged in heavy lifting.  
Examination of the abdomen and testicles were normal and the 
veteran did not have a hernia.  The diagnosis was minimal 
muscular strain.  The remainder of the veteran's service 
medical records, including the November 1975 discharge 
examination report makes no reference to the veteran's groin.  

Other than tinea cruris, which was noted on the August 1983 
VA hospital discharge summary, the post service medical 
records fail to note any complaints or diagnosis of a groin 
disability.  

In this case the service medical records fail to indicate 
that the veteran developed any chronic groin disability in 
service.  The post service medical records also fail to 
indicate that the veteran developed a chronic groin disorder 
due to service.  Since tinea cruris was not shown during 
service and since there has been no medical evidence linking 
tinea cruris, or any other groin disability, to service the 
Board finds that the preponderance of the evidence is against 
his claim and that service connection for a groin condition 
is not warranted.

Right Knee

The veteran's service medical records, including the November 
1975 discharge examination report, do not indicate that the 
veteran ever had any injury or complaints related to the 
right knee. 

The post service medical records also indicate no right knee 
injury or disability prior to January 1998.  A January 1998 
VA outpatient record indicates that the veteran experienced 
right knee pain for two weeks after he stepped off a ladder.  
On VA examination in May 1998 the veteran reported that his 
right knee had been okay until January 1998,when he was 
bringing a 40 pound box down a ladder and he heard his knee 
pop.

When examined by VA in July 2001, the veteran reported that 
he injured his right knee in service.  The examiner noted 
that the veteran injured his right knee in 1998.  The 
diagnosis was degenerative arthritis of the right knee.

In this case there is no record of any right knee injury or 
complaints until January 1998, many years after discharge 
from service.  The Board notes that when he was examined by 
VA in January and May 1998 the veteran attributed his right 
knee disability to a post service injury.

Since the medical evidence indicates that the veteran did not 
develop a right knee injury until many years after discharge 
from service, since the medical evidence indicates that the 
veteran's current right knee injury is due to a post service 
injury in January 1998, and since the medical evidence does 
not indicate that the veteran's current right knee disability 
is in anyway related the veteran's military service, the 
preponderance of the evidence is against his claim and 
service connection for a right knee condition is not 
warranted.

Leg Condition

The veteran has requested service connection for a right leg 
condition but has not described what it is that he thinks is 
wrong with his right leg.  The veteran's service medical 
records reveal no right leg complaints or disability.  

The post service medical records reveal right ankle 
complaints in January 1981 and right knee complaints 
beginning in January 1998.  As noted above, the veteran's 
right knee disability has not been shown to be related to 
service.  Furthermore, the medical records do not show that 
the veteran has a right ankle disability or any other current 
right leg disability that is related to service.

Since the preponderance of the evidence is against the 
veteran's claim service connection for a right leg disability 
is not warranted.

Tinea Versicolor 

The veteran's October 1971 entrance examination report notes 
that the veteran had tinea versicolor prior to entry to 
service.  The service medical records indicate that the 
veteran was treated for tinea versicolor on his back and 
chest.  It was noted that he had had the scaling on his back 
and chest for three to four months.  No skin disability was 
noted on discharge examination in November 1975.  

An August 1983 VA hospital discharge report notes that the 
veteran had tinea versicolor, with dry scaling lesions on the 
chest and back.  

A July 2001 VA dermatological examination report indicates 
that the veteran reported recurrent tinea versicolor, which 
recurred in the warmer weather.  He stated that the condition 
was pruritic.  Examination revealed the veteran to have many 
hyperpigmented macules and patches on the upper torso.  The 
diagnoses included history of tinea versicolor, with post 
inflammatory hyperpigmentation.

A June 2002 VA outpatient record notes that the veteran was 
prescribed selenium sulfide to use as needed for his tinea 
versicolor.

A preexisting injury of disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).

In this case the veteran had tinea versicolor on entrance to 
service.  Since the service medical records indicate that 
while the veteran was in service the veteran had an outbreak 
of tinea for three or four months in a row, the Board finds 
that the veteran's pre-exiting tinea versicolor increased in 
severity during service.  The post service medical records 
have confirmed that the veteran has continued to have tinea 
versicolor and that the veteran has post inflammatory 
hyperpigmentation as a result of tinea versicolor.  
Accordingly, the Board finds that the veteran's tinea 
versicolor was aggravated by service and that service 
connection for tinea versicolor is warranted.

Pseudolfolliculitis Barbae

The veteran's service medical records show treatment for 
pseudofolliculitis barbae in August 1973.  On VA examination 
in July 2001 the veteran reported that he began having PFB in 
the military.  He indicated that his PFB had substantially 
improved since then, but that he had occasional breakouts 
after shaving.  Physical examination revealed hyperpigmented 
patches in the beard.  The diagnoses included history of 
pseudofolliculitis barbae, now with post inflammatory 
hyperpigmentation.

In this case the record reveals that the veteran first 
developed PFB during service, that he continues to experience 
PFB on occasion, and that he now has post inflammatory 
hyperpigmentation on his face as a result of his PFB.  
Consequently the Board finds that the veteran's current skin 
disability of the face is a result of the PFB the veteran 
first developed during service and that service connection 
for PFB is warranted.

Hearing Loss

The veteran maintains that he has bilateral hearing loss due 
to service.

In this case the record indicates that the veteran has only 
had one audiometric examination since discharge from service.  
A July 2001 VA audiometric evaluation shows that the veteran 
had auditory thresholds of 0, 0, 5, 10, and -5 decibels in 
the right ear, and auditory thresholds of 5, 5, 5, 10, and 5 
decibels in the left ear, at  500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  The report indicates that the 
veteran had 100 percent speech recognition in both ears.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's July 2001 VA audiology report indicates that 
the veteran has normal hearing in both ears.  The report did 
not reveal the veteran to have an auditory threshold of 40 
decibels or more at any of the applicable frequencies, the 
report did not show that the veteran exhibited three auditory 
thresholds of 26 decibels or greater at the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz, and the veteran's speech 
recognition scores were not below 94 percent in either ear.  
38 C.F.R. § 3.385.  In the absence of current demonstration 
of hearing loss disability for VA purposes, there exists no 
basis for a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Since the preponderance of the evidence is against his claim, 
service connection for bilateral hearing loss is not 
warranted.

Nervous Disorder

The veteran's service medical records reveal that the veteran 
experienced anxiety in February 1974 when the veteran had 
chest pains and was tested for possible myocardial 
infarction.  The veteran was prescribed valium.  However, the 
remainder of the service medical records, including the 
November 1975 discharge examination report, makes no 
reference to anxiety.  Consequently, the Board finds that the 
service medical records do not indicate that the veteran 
developed a chronic nervous disorder during service.  

The Board further notes that the post service medical records 
also fail to show that the veteran has a current chronic 
nervous disorder that is related to service.  Social Security 
Administration psychiatric records dated in July and August 
1999 indicate that the veteran had paranoia, a mild 
depressive disorder, a mild thought disorder, a delusional 
disorder, and that he was alcohol dependent.  No mention was 
made of a nervous disorder.

A VA psychiatric examination in August 2000 resulted in a 
diagnosis of paranoid schizophrenia, and A VA psychiatric 
examination in July 2001 resulted in diagnoses of delusional 
disorder, alcohol dependence in remission, and depression not 
otherwise specified.  While the post service medical records 
indicate that the veteran currently has significant 
psychiatric disability, none of these records indicate that 
the veteran has a current nervous disorder that is due to the 
veteran's military service.  Accordingly, the preponderance 
of the evidence is against the veteran's claim and service 
connection for a nervous disorder is not warranted.


Gastroenteritis

A review of the veteran's service medical records reveals 
that the veteran was diagnosed with intestinal flu on one 
occasion during service (the notation on the service medical 
record is not dated).  However, the remainder of the service 
medical records, including the November 1975 discharge 
examination report, do not indicate that the veteran 
experienced a chronic gastroenteritis disability during 
service.  

The veteran was noted to have gastroenteritis by a Dr. Brown 
in 1978 and 1980.  

On VA examination in January 1999 the veteran reported that 
he had had gastroenteritis while stationed in Germany in 
1975.  The diagnoses included history of gastroenteritis, 
asymptomatic at this time.  

A review of the post service medical records fails to reveal 
that the veteran currently has a chronic gastroenteritis 
disability.  The only post service diagnoses of 
gastroenteritis of record are the 1978 and 1980 diagnoses 
made by Dr. Brown.  Since the medical evidence fails to show 
that the veteran has a current chronic gastroenteritis 
disability that is related to service the preponderance of 
the evidence is against the veteran's claim and service 
connection for gastroenteritis is not warranted.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In May 2001, prior to adjudication of the veteran's claims by 
the RO, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, service 
personnel records, private medical records, Social Security 
Administration records and VA medical records.  The veteran 
was provided VA medical examinations.  The veteran submitted 
private medical evidence in support of his claims.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a urinary tract 
condition is denied.

Entitlement to service connection for a groin condition is 
denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a right leg condition 
is denied.

Entitlement to service connection for tinea versicolor is 
granted.

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for gastroenteritis is 
denied.


REMAND

The veteran seeks service connection for a back condition.  
The veteran's service medical records dated in April 1974 
contain several complaints of back pain.  The veteran was 
noted to have musculoskeletal pain and paravertebral muscle 
spasms.

Private medical records from Dr. Brown dated in June and 
September 1980 indicate that the veteran had lumbar myositis.

A July 2001 VA orthopedic examination of the veteran's right 
knee notes that the veteran had degenerative disease of the 
lower back.  In this case the veteran had back problems 
during service and he currently has a back disability.  
Consequently, the Board finds that the veteran should be 
provided a VA orthopedic examination of the back which 
includes an opinion as to whether or not the veteran's 
current back disorder that is related to his military 
service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
medical records dated from April 2006 to 
present.

2.  Schedule the veteran for a VA 
orthopedic examination of his low back.  
The claims folder should be made available 
to the examiner, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  For each 
diagnosed low back disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that such disability is 
related to the veteran's military service.

3.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate period 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


